PER CURIAM.
The claimant appeals a workers’ compensation order by which a claim was denied upon a determination that the claimant made false, fraudulent, or misleading *368statements and omitted or concealed material information, thereby violating section 440.105(4)(b)3, Florida Statutes, and being disqualified from receiving benefits pursuant to section 440.09(4), Florida Statutes. In making this finding the judge relied on a recorded statement which was not confirmed on this record as being properly authenticated under section 90.901, Florida Statutes. Unless so authenticated, the statement should not have been received into evidence over the claimant’s objection. The appealed order is therefore reversed, and the case is remanded for further proceedings.
ALLEN, DAVIS and BENTON, JJ., CONCUR.